THIS cause has been brought to this court by Charles B. Myers. It is a companion case to Myers v. Beck, 88 *Page 460 460 Colo. 457, 299 Pac. 50, Rossi v. Colorado Pulp and PaperCo., 88 Colo. 461, 299 Pac. 19, and Geo. N. Sparling CoalCo. v. Colorado Pulp and Paper Co., 88 Colo. 523,299 Pac. 41, all of which have been consecutively prosecuted by separate writs of error, to review various orders and decrees contained in one suit in the district court of Adams county, numbered and entitled, "No. 2367, Charles B. Myers, plaintiff, v. Colorado Pulp and Paper Co. et al, defendants." We have consolidated the several cases for final determination.
The defendants in error under the present writ are Colorado Pulp and Paper Company, George W. Beck as receiver thereof, Intermountain Paper Stock Company, I. Rude, Max Bronstine, Aaron Bronstein, Joseph Buchhalter, Moses Buchhalter, Morris H. Block, Maurice H. Levy, Edward I. Levy, Harry C. Davis, Harry S. Silverstein, Wilbur F. Denious, Stanley T. Wallbank and International Trust Company.
For the reasons given in Rossi v. Colorado Pulp andPaper Co., and Sparling Coal Co. v. Colorado Pulp andPaper Co., supra, the judgment herein is reversed at the costs of plaintiff in error.
For reasons also there stated, we have directed that the costs in Rossi v. Colorado Pulp and Paper Co., andGeo. N. Sparling Coal Co. v. Colorado Pulp and PaperCo., supra, be assessed to Joseph Buchhalter, I. Rude, Aaron Bronstein and Max Bronstine, who are defendants in error in all of the cases named except Myers v. Beck,supra.
MR. JUSTICE BUTLER not participating.
On Rehearing.